

Annual 4 Year Graded Option
a1014image2.jpg [a1014image2.jpg]


Tapestry, Inc.
2018 Stock Incentive Plan
Stock Option Grant Notice and Agreement



NAME
Tapestry, Inc. (the “Company”) is pleased to confirm that you have been granted
a stock option (an “Option”), effective as of GRANT DATE (the “Grant Date”), as
provided in this agreement (the “Agreement”) pursuant to the Tapestry, Inc. 2018
Stock Incentive Plan (as amended, restated or otherwise modified from time to
time and in effect on the Grant Date, the “Plan”). Capitalized terms used but
not defined in the Agreement shall have the meanings given to such terms in the
Plan.
1.Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of Option Shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per Option Share (the “Common Stock”), at
the exercise price specified below (the “Grant Price”).
 
Number of Option Shares
Grant Price Per Option Share
Option Shares Granted
# of Options
Grant Price

2.    Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Plan, a copy of which will be supplied to you
upon your request, and the provisions of which are incorporated herein by
reference. This Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
3.    Expiration Date. This Option expires on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”), subject to earlier expiration upon your
death, Permanent and Total Disability (as defined below) or other termination of
employment, as provided below.
4.    Vesting. This Option may be exercised only to the extent it has vested.
Subject to Sections 5, 6 and 8 of the Agreement, and your continuous employment
by the Company or any of its Affiliates (collectively, the “Tapestry Companies”)
from the Grant Date until each of the first, second, third and fourth
anniversaries of the Grant Date (each, a “Vesting Date”), this Option will vest
with respect to one-fourth (1/4th) of the Option Shares on each Vesting Date.
If upon or during the twenty four (24)-month period immediately following a
Change in Control (a “Change in Control Termination”), your employment is
terminated either by the Tapestry Companies without Change in Control Cause (as
defined below) or by you for Change in Control Good Reason (as defined below),
then all unvested Option Shares will become fully vested, effective immediately
upon such termination and this Option will be exercisable until the Expiration
Date.
“Change in Control Cause” shall mean the occurrence of any of the following: (i)
conviction of, or plea of guilty or nolo contendere to, a felony or a crime
involving moral turpitude; (ii) willful





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


or grossly negligent breach of material duties; (iii) any act of fraud,
embezzlement or other similar dishonest conduct; (iv) any act or omission that
has a material adverse effect on the Tapestry Companies, including without
limitation, its reputation, business interests or financial condition; or (v) a
material breach of any of restrictive covenants set forth in a written agreement
with the Tapestry Companies. “Change in Control Good Reason” shall mean (i) any
reduction in your base salary and/or target bonus opportunity, other than a
reduction that is uniformly applied to similarly situated employees of not more
than 10%; (ii) relocation of your principal place of work outside of a fifty
(50) mile radius of your then current location; (iii) the failure of any
successor to the Tapestry Companies to assume or substitute for the Agreement;
or (iv) the occurrence of any event that constitutes “good reason” (or words of
like import) as set forth in a written employment agreement or offer letter
between the Tapestry Companies and you in effect on the date of your
termination. In order for an event to qualify as Change in Control Good Reason,
(i) you must first provide the Tapestry Companies with written notice of the
acts or omissions constituting the grounds for “Change in Control Good Reason”
within thirty (30) calendar days of the initial existence of the grounds for
“Change in Control Good Reason” and a reasonable cure period of thirty (30)
calendar days following the date of written notice (the “Cure Period”), and such
grounds must not have been cured during such time, and the you must resign your
employment within the thirty (30) calendar days following the end of the Cure
Period.
5.    Death, Total Disability or Retirement. If you cease active employment with
the Tapestry Companies because of your death or Permanent and Total Disability,
this Option will vest as of the date of your death or the date you are
determined to be Permanently and Totally Disabled, which date shall be the sole
remaining Vesting Date, and the last day on which this Option may be exercised
is the earlier of (a) the Expiration Date or (b) five (5) years after the date
of your death or Permanent and Total Disability. For purposes of the foregoing,
“Permanent and Total Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
In the case of your Retirement (as defined below), and subject to (a) providing
the Required Notice (as defined below) applicable to you and (b) complying with
the Restrictive Covenants (as defined below) for the periods specified in
Section 8(a) and Section 8(c), this Option will remain outstanding and eligible
to continue to vest in accordance with the schedule set forth in Section 4, and
will be exercisable until the Expiration Date. For purposes of the foregoing,
“Retirement” shall mean your departure from employment with the Tapestry
Companies other than for Cause (as defined below) if either: (1) you have
attained age sixty-five (65) and five (5) years of service with the Tapestry
Companies or (2) you have attained age fifty-five (55) and ten (10) years of
service with the Tapestry Companies.
6.    Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.
(a)    Except with respect to any Change in Control Termination, if your
employment with the Tapestry Companies is terminated by the Tapestry Companies
prior to the final Vesting Date and you are entitled to receive severance
benefits under any written severance plan or policy of the Tapestry Companies or
an employment agreement between you and the Tapestry Companies in connection
with such termination (collectively, a “Severance Event Termination”), then,
unless such agreement provides otherwise, you will receive pro-rata vesting
based on the number of days you were employed during the period beginning on the
Grant Date and ending on the date of your





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


Severance Event Termination, excluding any Option Shares that have already
become vested on previous applicable Vesting Dates under this Agreement, and any
Option Shares that remain unvested after giving effect to the foregoing pro-rata
vesting will be forfeited for no consideration as of the date of your Severance
Event Termination. The Option Shares that become vested upon your Severance
Event Termination may be exercised until the earlier of (i) the Expiration Date
or (ii) 90 days after the date of your Severance Event Termination. Your receipt
of pro-rata vesting with respect to a portion of the Option Shares pursuant to
this Award upon a Severance Event Termination will be subject to (i) your timely
execution and non-revocation of a waiver and release agreement in the form
prescribed by the Tapestry Companies and (ii) the terms and conditions set forth
in (A) the Agreement, (B) any employment agreement between you and the Tapestry
Companies (as applicable) and (C) any written severance plan or policy of the
Tapestry Companies applicable to you and in effect as of the date of your
Severance Event Termination.


(b)    If your employment terminates (i) for reasons other than your death,
Permanent and Total Disability, Retirement (as described in Section 5) or a
Change in Control Termination and (ii) such termination is not a Severance Event
Termination (i.e., you voluntarily terminate your employment with the Tapestry
Companies or your employment is terminated by the Tapestry Companies and you are
not eligible for severance pay under the written severance plans or policies of
the Tapestry Companies or an employment agreement between you and the Tapestry
Companies), including, for the avoidance of doubt, if your employment with the
Tapestry Companies is terminated due to poor performance, as determined in the
sole discretion of the Committee), then the portion of this Option that has not
yet vested as of the date your employment terminates will be forfeited for no
consideration and the vested portion of this Option shall terminate on the
earlier of (A) the Expiration Date or (B) ninety (90) days following the date of
your termination of employment.
(c)    If your termination by the Tapestry Companies is for Cause (as defined
below), then this Option shall be forfeited in its entirety for no consideration
on the date your employment terminates. For purposes of the Agreement, “Cause”
shall mean a determination by the Company that your employment should be
terminated for any of the following reasons: (i) your violation of the Employee
Guide or any other written policies or procedures of the Tapestry Companies,
(ii) your indictment, conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude, (iii) your willful or grossly
negligent breach of your duties, (iv) any act of fraud, embezzlement or other
similar dishonest conduct, (v) any act or omission that the Company determines
could have a material adverse effect on the Tapestry Companies, including
without limitation, its reputation, business interests or financial condition,
(vi) your failure to follow the lawful directives of the Chief Executive Officer
or other employee of the Company to whom you report, or (vii) your breach of any
written agreement between you and any of the Tapestry Companies, including your
breach of any of the Restrictive Covenants.


7.    Exercise. This Option may be exercised (subject to the restrictions
contained in the Agreement) in whole or in part for the number of vested Option
Shares specified in a written notice (including an electronic notice) that is
delivered to the Company or its designated agent and is accompanied by full
payment of the Grant Price for such number of Option Shares in cash. Subject to
Section 3 above, this Option will be considered exercised on the date on which
(a) your written notice of exercise and (b) your payment of the Grant Price,
have both been received by the Company or its designated agent. In addition, if
you are an international optionee, you are subject to the additional terms shown
on Annex A. Notwithstanding anything contained in the





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


Agreement to the contrary, the provisions of Section 6.2 of the Plan (Expiration
of Option Term: Automatic Exercise of In-The-Money Options) shall apply to this
Option.
8.    Forfeiture.


(a)    Notwithstanding anything contained in the Agreement to the contrary, (i)
if your employment with the Tapestry Companies is terminated for Cause (as
defined above) (a “Termination for Cause”), (ii) if you elect to terminate your
employment with the Tapestry Companies (including in the event of your
Retirement) and you do not provide the Tapestry Companies with the Required
Notice applicable to your level (“Termination without Notice”), or (iii) if you
engage in any activity inimical, contrary or harmful to the interests of the
Tapestry Companies during your employment with the Tapestry Companies or at any
time during the period ending one (1) year after your employment with the
Tapestry Companies terminates (other than due to Retirement, in which case the
claw-back and forfeiture provisions set forth in Section 8(a) of the Agreement
that apply in the event the Restrictive Covenants are violated shall remain in
effect through the last Vesting Date), including but not limited to: (A)
violating any of the Restrictive Covenants (as defined below), (B) violating any
business standards established by the Company, or (C) participating in any
activity not approved by the Board of Directors which is reasonably likely to
contribute to or result in a Change in Control (such activities to be
collectively referred to as “Wrongful Conduct”) then (x) this Option, to the
extent it remains unexercised, shall be forfeited automatically for no
consideration on the date on which you first engaged in such Wrongful Conduct or
the date of your Termination for Cause or Termination without Notice, whichever
is applicable, and (y) the Company shall have the right to claw-back, and you
shall pay to the Company in cash any Financial Gain (as defined below) you
realize from exercising all or a portion of this Option within the twelve (12)
month period (if your role is at the Corporate level of Vice President or
higher) or six (6) month period (if your role is below the Corporate level of
Vice President) immediately preceding the date on which you first engaged in
such Wrongful Conduct or the date of your Termination for Cause or Termination
without Notice. For the two (2) year period commencing on a Change in Control,
items (A) and (B) under Section 8(a)(iii) shall not constitute Wrongful Conduct.
Solely in the event of your Retirement, if you violate any of the Restrictive
Covenants prior to the last Vesting Date set forth in Section 4, (x) this
Option, to the extent any portion of it remains unvested, shall be forfeited
automatically for no consideration on the date on which you first violated the
Restrictive Covenants, and (y) the Company shall have the right to claw-back,
and you shall pay to the Company in cash or Shares any Financial Gain you
realize from the exercise of this Option within the twelve (12) month period
immediately preceding the date on which you violated the Restrictive Covenants
or, if longer, the period commencing on your date of Retirement and ending on
the date on which you violated the Restrictive Covenants.
(b)    For purposes of the Agreement, “Financial Gain” shall equal, on each date
of exercise during the twelve (12) month period (if your role is at the
Corporate level of Vice President or higher) or six (6) month period (if your
role is below the Corporate level of Vice President) immediately preceding such
Wrongful Conduct or termination, the difference between the fair market value of
the Common Stock on the date of exercise and the Grant Price, multiplied by the
number of Option Shares Common Stock purchased pursuant to the exercise (without
reduction for any Option Shares of Common Stock sold, surrendered or attested to
in payment of Tax-Related Items (as defined in Section 14 below)); and “Required
Notice” means advance written notice of your intent to terminate your employment
with the Tapestry Companies, delivered not less than (A) the advance written
notice period required in your individual employment letter if you are then





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


a member of the Tapestry Executive Committee, which shall not be less than three
(3) months, (B) six (6) weeks before your last day of employment if you are then
a Senior Vice President, or (C) four (4) weeks before your last day of
employment if you are then a Vice President (there is no Required Notice
applicable if you are below the level of Vice President).
(c)    For purposes of the Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Tapestry Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury
accessories business that competes directly with the existing or planned product
lines of the Tapestry Companies, (iii) solicit any present or future employees
or customers of the Tapestry Companies to terminate or reduce such employment or
business relationship(s) with the Tapestry Companies, in the case of each of
(i), (ii) and (iii), at any time during your employment with the Tapestry
Companies or at any time during the period ending one (1) year after your
employment with the Tapestry Companies terminates (other than due to Retirement,
in which case the claw-back and forfeiture provisions set forth in Section 8(a)
of the Agreement that apply in the event the Restrictive Covenants are violated
shall remain in effect through the last Vesting Date), or (iv) disclose or
misuse any confidential information regarding the Tapestry Companies at any
time. You acknowledge and agree that the Company is granting you this Award in
consideration of your agreement to be bound by the Restrictive Covenants, and
you acknowledge and agree that this Award is good and valuable consideration for
the Restrictive Covenants. Accordingly, if you breach any of the Restrictive
Covenants, in addition to the forfeiture and claw-back consequences described in
Section 8(a), the Company shall be entitled to recover any damages incurred as a
result of such breach. You further acknowledge and agree that the Tapestry
Companies would be irreparably harmed by any breach of the Restrictive Covenants
and that money damages would be an inadequate remedy for any such breach and,
accordingly, in the event of your breach or threatened breach of any of the
Restrictive Covenants, the Company may, in addition to any money damages or
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the Restrictive Covenants. For the
avoidance of doubt, the remedies in law and in equity for any breach of the
Restrictive Covenants set forth in this Section 8(c) are in addition to, and
cumulative of, the claw-back and forfeiture provisions set forth in Section
8(a). Notwithstanding anything herein to the contrary, nothing herein is
intended to limit any restrictive covenant provision contained in any other
agreement between you and the Tapestry Companies that may permit any of the
Tapestry Companies to seek injunctive relief, money damages or any other rights
or remedies at law or in equity in the event of a breach of threatened breach of
any restrictive covenant provision contained in any other agreement.
(d)    For purposes of the Agreement, “Competitive Business” shall mean any
entity (including its subsidiaries, parent entities and other affiliates) that,
as of the relevant date, the Committee has designated in its sole discretion as
an entity that competes with any of the businesses of the Tapestry Companies;
provided, that (i) the list of Competitive Businesses shall not exceed the total
number of entities shown below for the region in which your employment is based,
(ii) such entities are the same entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the date of
the termination of your employment with the Tapestry Companies. A current list
of Competitive Businesses, including any changes made to the list by the
Committee, shall be maintained on the Company intranet. Each entity included in
the list of entities designated





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


as Competitive Businesses at any given time shall include any and all
subsidiaries, parent entities and other affiliates of such entity.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below: Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Cole Haan LLC; Fast Retailing Co., Ltd.; Compagnie Financiere
Richemont SA; Fung Group; G-III Apparel Group, Ltd.; The Gap, Inc.; Kering; L
Brands, Inc.; LVMH Moet Hennessy Louis Vuitton SA; Nike, Inc.; Prada, S.p.A; PVH
Corp.; Ralph Lauren Corporation; Samsonite International S.A.; Tory Burch LLC;
V.F. Corporation and Under Armour, Inc.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence): Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Chanel S.A.; Club 21 Pte Ltd; Cole Haan LLC; Compagnie
Financiere Richemont SA; Fast Retailing Co., Ltd; Furla S.p.A.; The Gap, Inc.;
H&M Hennes & Mauritz AB (H&M); Hermes International SA; Industria de Diseno
Textil, S.A; Kering; LVMH Moet Hennessy Louis Vuitton SA; Nike, Inc.; Prada,
S.p.A; PVH Corp.; Ralph Lauren Corporation; Salvatore Ferragamo S.p.A; and Tory
Burch LLC.
By accepting this Option, you consent to and authorize the Tapestry Companies to
deduct from any amounts payable by the Tapestry Companies to you any amounts you
owe to the Company under this Section. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of the
Agreement. Your obligations under this Section shall be cumulative (but not
duplicative) of any similar obligations you have under the Agreement or pursuant
to any other agreement with the Tapestry Companies.
9.    Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you in accordance with the Agreement and the Plan.
10.    Options Not Transferable. This Option will not be assignable or
transferable by you, other than by will or by the laws of descent and
distribution or, with the consent of the Administrator, a DRO, and will be
exercisable during your lifetime only by you (or your legal guardian or personal
representative). If this Option remains exercisable after your death, subject to
Sections 3, 5 and 7 above, it may be exercised by the personal representative of
your estate or by any person who acquires the right to exercise such Option by
bequest, inheritance or otherwise by reason of your death.
11.    Transferability of Option Shares. Option Shares generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (a) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


state or federal law, or the laws of any other country. The Company reserves the
right to place restrictions required by law on Common Stock received by you
pursuant to this Option.
12.    Conformity with the Plan. This Option is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of the Agreement, you
agree to be bound by all of the terms and conditions of the Agreement and the
Plan.
13.    Nature of Grant. In accepting the Options, you acknowledge and agree
that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Option and the underlying Option Shares are extraordinary items that
(i) do not constitute compensation of any kind for services of any kind rendered
to the Company, any Affiliate or to your actual employer (the “Employer”), and
(ii) are outside the scope of your employment or service contract, if any;
(f)    the Option and the underlying Option Shares and the income and value of
same, are not intended to replace any pension rights or compensation;
(g)    the Option and the underlying Option Shares and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Tapestry Companies, including the Employer;
(h)    the grant of the Option and your participation in the Plan shall not
create a right to employment or continued employment with any of the Tapestry
Companies or be interpreted as forming an employment or service contract with
any of the Tapestry Companies, and shall not interfere with the ability of the
Tapestry Companies, to terminate your employment or service relationship (if
any) at any time with or without cause;
(i)    the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty, and the Option Shares acquired upon exercise may
increase or decrease in value;
(j)    if the underlying Option Shares do not increase in value, the Option will
have no value;





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


(k)    if you exercise your Option and obtain Option Shares, the value of such
Option Shares acquired upon exercise may increase or decrease in value, even
below the Grant Price;
(l)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option or diminution in value of the Option or Option Shares
purchased through exercise, forfeiture of the Option resulting from the
termination of your employment by the Company or the Employer or continuous
service (for any reason whatsoever and, whether or not later found to be invalid
or in breach of applicable labor laws or the terms of your employment or service
agreement, if any), and in consideration of the grant of the Option to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Tapestry Companies, including the Employer, waive your ability, if
any, to bring any such claim, and release the Tapestry Companies, including the
Employer, from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;


(m)    for purposes of this Option, unless your termination is a Severance Event
Termination, regardless of the reason of your termination (and whether or not
later found to be invalid or in breach of applicable labor laws or the terms of
your employment or service agreement, if any), your employment or service
relationship will be considered terminated effective as of the date you are no
longer actively employed or providing services and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period pursuant to local law). The Administrator shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
this Option (including whether you may still be considered to be providing
services while on a leave of absence);


(n)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;
(o)    the Tapestry Companies, including the Employer, shall not be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
you pursuant to the exercise of the Option or the subsequent sale of any Option
Shares acquired upon exercise;


(p)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Option Shares; and
(q)    you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.    Tax Obligations. Regardless of any action taken by the Company or the
Employer, you acknowledge and agree that the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, capital/gains tax,
payment on account or other tax-related items related to the Option and your
participation in the Plan and legally applicable to you (“Tax-Related Items”) is
and remains your sole responsibility and may exceed the amount, if any, withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


connection with any aspect of the Option, including the grant, vesting or
exercise of the Options, the subsequent sale of any Option Shares acquired at
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you have become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, you shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard you authorize the Company and/or the Employer,
or their respective agents, to withhold all applicable Tax-Related Items from
any wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, you
authorize the Company and/or the Employer or their respective agents, at their
discretion and pursuant to such procedures as it may specify from time to time,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding otherwise deliverable Option
Shares; or (ii) withholding from the proceeds of the sale of Option Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf and at your direction
pursuant to this authorization). Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum rates. If the maximum rate is used, any over-withheld amount
may be refunded to you in cash by the Company or the Employer (with no
entitlement to the Option Share equivalent) or, if not refunded, you may seek a
refund from the local tax authorities. If any withholding obligation for
Tax-Related Items is satisfied by withholding a number of Option Shares as
described herein, for tax purposes, you are deemed to have been issued the full
number of Option Shares subject to the portion of the Option exercised,
notwithstanding that a number of the Option Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan. You shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Option Shares or the proceeds of the sale of Option Shares if you
fail to comply with your obligations in connection with the Tax-Related Items.
15. Data Privacy. Where required by applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Data (as defined below) by and among, as necessary and
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security or insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, and job title, any Common Stock or directorships
held in the Company, and details of the Option or any other option or other
entitlement to Option Shares, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


administering and managing the Plan. You understand that Data will be
transferred to Fidelity Stock Plan Services or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, including outside
the European Economic Area, and that the recipients’ country may have different
data privacy laws and protections than your country. You authorize the Company,
Fidelity Stock Plan Services and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any Option Shares acquired upon exercise of the Option.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan,
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing such consent may affect
your ability to participate in the Plan. In addition, you understand that the
Company and its Affiliates have separately implemented procedures for the
handling of Data which the Company believes permits the Company to use the Data
in the manner set forth above notwithstanding your withdrawal of such consent.
For more information on the consequences of refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.    
Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company or the Employer, you agree to provide an executed
acknowledgment or data privacy consent (or any other acknowledgments, agreements
or consents) to the Company and/or the Employer that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in your
country, either now or in the future. You understand that you may be unable to
participate in the Plan if you fail to execute any such acknowledgment,
agreement or consent requested by the Company and/or the Employer.    
16.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Option is documented by the
minutes of the Committee or by documents produced by the Company as authorized
by such minutes, which records are the final determinant of the number of Option
Shares granted and the conditions of this grant. The Committee may amend or
modify this Option in any manner to the





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


extent that the Committee would have had the authority under the Plan initially
to grant such Option, provided that no such amendment or modification shall
directly or indirectly impair or otherwise adversely affect your rights under
the Agreement without your consent. Except as in accordance with the two
immediately preceding sentences and Section 18 of the Agreement, the Agreement
may be amended, modified or supplemented only by an instrument in writing signed
by both parties hereto.
(b)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be governed by the internal laws of the State of New
York, without regard to the provisions of conflict of laws thereof.
(c)    Binding Arbitration. With the exception of any application by the
Tapestry Companies for declaratory and/or injunctive relief based on a violation
or threatened violation of Section 8, which may be brought in state or federal
court in New York County, New York, all disputes, claims, controversies or
causes of action between you and any of the Tapestry Companies or any of their
employees and other service providers arising out of or related to the Agreement
shall be determined exclusively by final, binding and confidential arbitration
in accordance with this Section 16(c).   The arbitration shall be conducted
before a single arbitrator in New York, New York (applying New York law) in
accordance with the JAMS Employment Arbitration Rules & Procedures then in
effect (a copy of such rules is available at
https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS arbitral
forum.  You and the Tapestry Companies shall be entitled to engage in discovery
in the form of requests for documents, interrogatories, requests for admissions,
physical and/or mental examinations and depositions, in accordance with and
subject to the provisions of the Federal Rules of Civil Procedure.  Any disputes
concerning discovery shall be resolved by the arbitrator.  The decision of the
arbitrator appointed to hear the case will be final and binding on you and the
Tapestry Companies.  The arbitrator’s award may be entered as a judgment in any
court of competent jurisdiction in New York County, New York.  The party
requesting the arbitration shall be responsible for paying any associated filing
or administrative fees.  All other arbitration costs shall be shared equally by
you and the Tapestry Companies; provided, however, the legal fees of the party
that substantially prevails in the arbitration proceeding shall be paid by the
non-prevailing party.  Such legal fees shall be paid no later than sixty (60)
days following the issuance of the arbitrator’s decision.  With the exception of
the foregoing clause, each party shall be responsible for the costs and fees of
its counsel or other representative.
(d)    Successors and Assigns. Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(e)    Severability. Whenever feasible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.
(f)    Forfeiture if Not Accepted. The Company’s grant to you of these Options
is conditioned upon your acceptance of the terms of the Agreement. If you do not
accept the Agreement (by returning a signed copy of the Agreement to the
Tapestry Human Resources Department or by electronically accepting it online, as
applicable) prior to the first anniversary of





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


the Grant Date, then the Company shall have the right to terminate the Agreement
and cancel the Options without further notice to you.
(g)    Language: If you have received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
(h)    Electronic Delivery and Acceptance. Unless the Company determines
otherwise in its sole discretion, the Company will deliver any documents related
to your participation in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


(i)    Dividend Equivalents. Section 10.2 of the Plan shall apply to this Award
with respect to Dividend Equivalents. Any cash dividends paid on Shares shall
not be deemed to be reinvested in Shares and will be held uninvested and without
interest in a dividend book entry account and paid in cash if and when this
Option vests under this Agreement.


17.    Annexes. Notwithstanding any provisions in the Agreement, the Option
grant shall be subject to any special terms and conditions as set forth in any
annex to the Agreement. Moreover, if you relocate to one of the countries
included Annex A, the special terms and conditions for such country will apply
to you, to the extent the Company determines that the application of such terms
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Annex constitutes part of the Agreement.
18.    Imposition of Other Requirements: The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Option Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. By
accepting this Award, you agree to sign any additional documents or undertakings
that the Company may require.
19.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Option Shares or rights to shares (e.g., Options) under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in your country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.


20.    Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Option Shares under the Plan or cash received from participating in the
Plan (including from any dividends paid on Option Shares, sale proceeds
resulting from the sale of Option Shares acquired under the Plan) in a brokerage
or bank account outside your country. You may be required to report such
accounts, assets or





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]


transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Holder.





--------------------------------------------------------------------------------

a1014image2.jpg [a1014image2.jpg]




In witness whereof, the parties hereto have executed and delivered the
Agreement.
TAPESTRY, INC.
a1014image1.gif [a1014image1.gif]
Sarah Dunn
Global Human Resources Officer



--------------------------------------------------------------------------------

Date: GRANT DATE



I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.

OPTIONEE:
__________________________________
NAME
Date: _____________________________











